     CRAIG B. FRIEDBERG, ESQ.
1
     Nevada Bar No. 004606
2    Law Offices of Craig B. Friedberg, Esq.
     4760 South Pecos Rd., Ste 103
3    Las Vegas, Nevada 89121
     P: (702) 435-7968
4
     attcbf@cox.net
5    Attorney for Plaintiff and all others similarly situated

6
                                    UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA

8       MICHAEL CAPLAN, individually and                 Case No. 2:20-cv-00130-JCM-VCF
        on behalf of all others similarly situated,
9
10                     Plaintiff,                        STIPULATION TO EXTEND
                                                         DEADLINES TO RESPOND TO
11     v.                                                DEFENDANT’S MOTIONS

12                                                                    (First Request)
        BUDGET VAN LINES, INC., a New York
13      corporation,
14                      Defendant.
15
16
            Plaintiff Michael Caplan and Defendant Budget Van Lines hereby stipulate and agree as
17
     follows:
18
            1.      On March 13, 2020, Defendant filed a motion to dismiss the class action
19
     complaint [ECF No. 14] and a motion to strike class allegations from the complaint [ECF No.
20
     15]. Plaintiff’s responses to the motion to dismiss and motion to strike are due to be filed on
21
     March 27, 2020, and Defendant’s replies in support of the motions are due to be filed no later
22
     than April 3, 2020.
23
            2.      On March 14, 2020, Defendant filed a motion to stay [ECF No. 16]. Plaintiff’s
24
     response to the motion to stay is due to be filed on March 30, 2020, and Defendant’s reply in
25
     support of the motion to stay is due to be filed no later than April 6, 2020.
26
            3.      Plaintiff and Defendant agree that Plaintiff shall have an extension of time up to
27
     and including Monday, April 6, 2020, to file responses to the motion to dismiss, the motion to
28
     strike, and the motion to stay, and Defendant shall have an extension of time until April 20, 2020
1    to reply in support of the motions. This is the first request for an extension of time to respond to
2    or reply in support of the motions.
3           4.      The extensions are requested to account for the current extenuating circumstances
4    surrounding the Coronavirus pandemic. The requested extensions will permit the parties and
5    their counsel sufficient time to review and appropriately respond to the opposing party’s
6    arguments.
7           5.      The stipulated extension will not prejudice the parties, nor will it impact other
8    deadlines in this case.
9    Respectfully submitted,
     Dated:        March 26, 2020
10
11   /s/ Kristin E. Haule                              /s/ Craig B. Friedberg
     Kristin E. Haule, Esq. (admitted pro hac vice)    Craig B. Friedberg, Esq.
12   Ca Bar # 312139                                   Nevada Bar No. 004606
     MANATT, PHELPS & PHILLIPS, LLP                    Law Offices of Craig B. Friedberg, Esq.
13                                                     4760 South Pecos Rd., Ste 103
     11355 W. Olympic Blvd.
14   Los Angeles, California 90064                     Las Vegas, Nevada 89121

15   Jason A. Close, Esq.                              Avi R. Kaufman, Esq. (admitted pro hac vice)
     Bar No. 13674                                     FL Bar No. 84382
16                                                     KAUFMAN P.A.
     CLOSE LAW GROUP
17   2831 Saint Rose Pkwy Suite 240                    400 NW 26th Street
     Henderson, NV 89052                               Miami, Florida 33127
18
     Attorneys for Defendant Budget Van Lines          Attorneys for Plaintiff LaDarrius Cooley
19
     Inc.
20
21          IT IS SO ORDERED:

22                                                             _ _______________________________
23                                                                HONORABLE JAMES C. MAHAN
                                                                UNITED STATES DISTRICT JUDGE
24
                                                                       March 27, 2020
                                                               DATED: _________________________
25
26
27
28
